Citation Nr: 0019212	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-01 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for compression fracture 
of T9 vertebra with radiculopathy, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1976 to 
January 1982.

By a May 1998 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, increased the rating for the veteran's service 
connected compression fracture of T9 vertebra with 
radiculopathy from 20 percent to 40 percent, effective from 
August 22, 1997.  By a November 1998 rating decision, the RO 
increased the rating to 50 percent, effective from August 22, 
1997.  This rating includes a 40 percent rating under 
38 C.F.R. Part 4, Diagnostic Code 5293 (Intervertebral disc 
syndrome) and an additional 10 percent rating based on the 
presence of deformity of a vertebral body under 38 C.F.R. 
Part 4, Diagnostic Code 5285 (Residuals of fracture of a 
vertebra).  The veteran perfected an appeal concerning the 
disability rating assigned for his service connected 
compression fracture of T9 vertebra with radiculopathy. 


REMAND

In the context of a claim for an increased evaluation of a 
condition adjudicated service connected, an assertion by a 
claimant that the condition has worsened is sufficient to 
state a plausible, well- grounded claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant in the 
instant case has stated a well-grounded claim concerning 
entitlement to a rating in excess of 50 percent for 
compression fracture of T9 vertebra with radiculopathy.

The veteran was assigned a 20 percent rating for his 
residuals of a fracture of T9 following discharge from 
service, and that rating remained in effect until an 
examination in May 1998.  The 20 percent rating included a 10 
percent rating for limitation of motion and an additional 10 
percent rating for deformity of a vertebral body.  The 20 
percent rating was increased to 50 percent based on a VA 
examination in March 1998.  At the time of that examination, 
the veteran's medical records were not before the examiner 
for review.  The veteran gave a history of a back injury in 
August 1979.  He complained of pain radiating into his right 
leg and hip.  The diagnosis was low back pain (history of 
compression fracture T9.  Based on this examination, the 
rating assigned the service connected back disability was 
increased to its current level.  

A review of the evidence of record reveals that a CT scan of 
the thoracic spine revealed no spinal stenosis.  In addition 
to the service connected disability of the thoracic spine, 
the veteran also has degenerative joint disease of the lumbar 
spine.  In June 1998, he fractured his right tibia and 
fibula.  These latter conditions are not service connected.  
At the latest VA examination, it was noted that the veteran 
had right long leg cast and was unable to be tested for 
reflexes or sensory function on the right leg.  The claims 
folder was available for review at that time.

A Remand is needed in this case to determine those 
manifestations referable to the service connected disability 
as opposed to any co-existing conditions.  In addition, a 
Remand is necessary as the VA examiner in March 1998 did not 
have the claims folder before him, and the VA examiner in May 
1999 was unable to examine the veteran fully because of a 
cast on his right leg.

Finally, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that in evaluating a 
service-connected disability involving a joint, the Board of 
Veterans' Appeals (Board) erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The VA General Counsel determined that 
Diagnostic Code 5293 pertaining to intervertebral disc 
syndrome involves loss of range of motion and, as such, 38 
C.F.R. §§ 4.40, 4.45 must be considered.  VAOPGCPREC 36-97 
(O.G.C. Prec. 36-97).  The medical evidence of record is 
insufficient to determine functional loss.  

The Board stresses to the veteran that, although VA has a 
duty to assist the veteran with the development of the 
evidence in connection with his claim for an increased 
rating, the duty to assist is not always a one-way street.  
38 U.S.C.A. § 5107(a) (West 1991); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

Federal regulations also state, in pertinent part, as 
follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999)

As noted above, VA has a duty to assist a claimant in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  The duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes the 
procurement of medical records to which the veteran has made 
reference.  Littke v. Derwinski 1 Vet. App. 90 (1990).  The 
most recent treatment records pertaining to the veteran were 
associated with the claims file in February 1999.  To ensure 
that the veteran's claim will receive a fully informed 
evaluation, clinical data taking into account the condition 
of his back, since February 1999, should be obtained and 
reviewed.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Any pertinent VA medical records 
documenting treatment of the veteran's 
thoracic spine, subsequent to February 
1999, which have not already been 
associated with the claims file, should 
be obtained and made part of the record.  
The RO should request all such records 
from the VA Medical Center in 
Fayetteville, North Carolina.

2.  The RO should obtain the names and 
addresses of any private medical care 
providers who have treated the veteran 
for his thoracic spine conditions since 
February 1999.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file. 

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for VA neurologic examination of 
his thoracic spine.  The provisions of 38 
C.F.R. § 3.655 should be adhered to if 
the veteran fails to report for the 
examination without good cause. 

4.  The veteran should thereafter be 
afforded a VA neurological examination of 
the thoracic spine.  The claims folder 
must be made available to the examiner 
and reviewed by him/her before or at the 
time of the examination.  A copy of this 
Remand decision must be provided.  Such 
tests as the examiner deems necessary 
should be performed, to include an EMG.

The neurological examiner should answer 
the following questions:

I.  Provide the ranges of 
motion in degrees of the 
veteran's thoracic spine.  In 
addition, the normal ranges of 
motion of the thoracic spine 
should be indicated.  If 
ankylosis is present, indicate 
whether it is favorable or 
unfavorable.

II.   Indicate whether there are 
persistent symptoms compatible with 
neuropathy with demonstrable muscle 
spasm and neurological findings 
appropriate to the site of the 
diseased disc which is attributable 
to the residuals of the service 
connected T9.  If any symptoms are 
attributable to any co-existing but 
nonservice connected disabilities 
and may be dissociated from the 
service connected disability, the 
examiner should do so.

III.  Indicate whether the 
veteran's thoracic spine 
exhibits weakened 
movement, excess 
fatigability, or 
incoordination 
attributable to the 
service-connected 
disability; and, if 
feasible, these 
determinations should be 
expressed in terms of the 
degree of additional range 
of motion loss or 
favorable or unfavorable 
ankylosis due to any 
weakened movement, excess 
fatigability, or 
incoordination.  

IV.  Express an opinion on 
whether pain could 
significantly limit functional 
ability during flare-ups or 
when the veteran's thoracic 
spine is used repeatedly over 
time.  This determination 
should, if feasible, be 
portrayed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
pain on use or during flare-
ups.  

V.  If the examiner finds that it is 
not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so 
indicate and explain the reason.

5.  If any examination report is 
inadequate for any reason, the RO should 
return it to the examining physician and 
request that all questions be answered.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  Following the completion of the 
foregoing, the RO should review the 
issues of concerning entitlement to a 
rating in excess of 50 percent for 
compression fracture of T9 vertebra with 
radiculopathy.  If any benefit sought on 
appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case, to 
include discussion of DeLuca and the 
provisions of 38 C.F.R. § 3.655, if 
appropriate.  The veteran and his 
representative (if any) should be given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to obtain additional 
medical information and ensure due process.  No inference 
should be drawn regarding the final disposition of the 
veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


